     6:19-cv-02917-DCC-KFM          Date Filed 10/15/19      Entry Number 1      Page 1 of 21




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION

MARKUS CARSON

        Plaintiff,

v.                                                        Civil Case No.
                                                          Judge:
AMERICAN EQUIPMENT COMPANY,
INC.                                                          COMPLAINT
                                                          and JURY DEMAND
        Defendant.


                                    NATURE OF THE CASE

        1.       This is an employment discrimination case alleging a racially-hostile work

environment, retaliation, discriminatory discharge, and failure to hire, brought pursuant to 42

U.S.C. § 1981.

                                PARTIES AND JURISDICTION

        2.       From April 2017 to November 2018, Plaintiff Markus Carson (“Carson”) was

employed by Defendant American Equipment Company, Inc. (“AMECO”), a subsidiary of Fluor

Corp. (“Fluor”), through Fluor’s wholly owned staffing agency TRS Staffing Solutions (“TRS”).

Carson is African American.

        3.       As an employee of AMECO, through TRS, Carson had contractual relationships

with AMECO and TRS within the meaning of § 1981.

        4.       Defendant AMECO is a global supplier of vehicles, construction equipment,

tools, support services, and asset management services across multiple industries and

government agencies.

        5.       AMECO is a wholly owned subsidiary of Fluor.
   6:19-cv-02917-DCC-KFM           Date Filed 10/15/19     Entry Number 1        Page 2 of 21




         6.    According to its website, www.AMECO.com, AMECO employs “thousands” of

employees around the world.

         7.    AMECO is headquartered at 2106 Anderson Road, Greenville, South Carolina

29611.

         8.    This Court has jurisdiction pursuant to 28 U.S.C. § 1343.

         9.    Venue is proper in the District of South Carolina, Greenville Division, pursuant to

the general venue provision statute, 28 U.S.C. § 1391, because the conduct complained of herein

took place in Greenville, South Carolina.

                                 FACTUAL ALLEGATIONS

         AMECO Warehouse

         10.   AMECO has over twenty locations worldwide and maintains its global

headquarters in Greenville, South Carolina.

         11.   The Greenville, South Carolina headquarters comprises an administrative office

building and a warehouse (the “warehouse”), among other facilities.

         12.   The warehouse is station to approximately twenty to twenty-five AMECO

employee technicians and five to ten non-technician employees.

         13.   The vast majority of the employees in the warehouse are Caucasian.

         14.   Carson was one among only three African-American workers employed at the

warehouse during the relevant time period.

         15.   At all relevant times, the warehouse was an open-floor facility with offices on the

perimeter.

         16.   At all relevant times, Jerry Williams, Caucasian, was the manager of the warehouse.




                                                2
   6:19-cv-02917-DCC-KFM           Date Filed 10/15/19      Entry Number 1        Page 3 of 21




       17.     At all relevant times, Les Adams, Caucasian, was the supervisor of the warehouse

technicians.

       18.     As warehouse supervisor, Adams had the authority to administer disciplinary write-

ups, distribute job assignments, and make recommendations as to hiring and firing. Adams

reported to Manager Jerry Williams.

       19.     At all relevant times, Don Wooten, Caucasian, was a senior technician at the

warehouse.

       20.     Wooten, as a senior technician, had authority to distribute job assignments to junior

warehouse technicians and to recommend promotions, hiring, and firing of non-senior warehouse

technicians.

       21.     Wooten influenced decisions related to the hiring and firing of warehouse

technicians.

       AMECO and TRS as Joint Employers

       22.     TRS is a wholly owned subsidiary of AMECO’s parent corporation, Fluor, and

provides recruitment and staffing services to Fluor and its various subsidiary companies

worldwide, including AMECO.

       23.     Warehouse employees are hired either directly by AMECO or placed at AMECO

through TRS.

       24.     Warehouse technicians placed at AMECO through TRS work with the same

equipment and tools as those technicians hired directly by AMECO.

       25.     Warehouse technicians placed at AMECO through TRS are subjected to the same

policies and procedures as technicians hired directly by AMECO.




                                                 3
   6:19-cv-02917-DCC-KFM           Date Filed 10/15/19       Entry Number 1      Page 4 of 21




         26.   AMECO maintained significant control over the terms and conditions of those it

jointly employed with TRS, including Carson.

         27.   Warehouse technicians hired through TRS worked alongside warehouse

technicians permanently employed at AMECO.

         28.   Warehouse technicians, both those permanently employed at AMECO and those

hired through TRS, reported to AMECO Supervisor Les Adams and AMECO Manager Jerry

Williams.

         29.   AMECO Supervisor Adams directed all warehouse technicians, including those

staffed through TRS, like Carson, on all aspects of their job assignments, including what to do,

how to do it, where to do it, how quickly to do it, and what materials to use.

         30.   AMECO Supervisor Adams inspected the work and conducted performance

reviews of warehouse technicians staffed through TRS, including Carson.

         31.   Warehouse technicians staffed through TRS, including Carson, were required to

clock in and out of the warehouse with AMECO Supervisor Les Adams.

         32.   Warehouse technicians staffed through TRS, including Carson, were required to

notify AMECO Supervisor Adams if they expected to be late or absent.

         33.   During the relevant time period, AMECO Warehouse Manager Williams and

AMECO Warehouse Supervisor Adams held a mandatory safety meeting, attended by all

warehouse employees, including TRS workers, at the start of each work day.

         Racially Hostile Work Environment

         34.   AMECO fostered a racially hostile work environment by tolerating discrimination

and racial harassment of African-American employees by management and production workers

alike.



                                                 4
   6:19-cv-02917-DCC-KFM          Date Filed 10/15/19      Entry Number 1       Page 5 of 21




       35.     The racial harassment occurred on a daily or near-daily basis in the form of racial

slurs, derogatory jokes and language; and harassing conduct from supervisor and coworkers,

because of race.

       36.     AMECO had an ineffective anti-harassment policy during the relevant time period.

       37.     Despite the prevalence of racist language and slurs in and around the warehouse

during the relevant time period, which put all who were in and around the warehouse on notice

that African Americans would be offended, AMECO management did not engage in any common-

sense remedial measures.

       38.     AMECO did not require all its warehouse employees to participate in anti-

harassment training sessions, or complaint procedures in the event of harassment and/or

discrimination.

       39.     Racial harassment and hostility persisted throughout the duration of Carson’s

employment at AMECO.

       40.     As described below, Carson and other employees complained of racial harassment

and discrimination to supervisors, and other members of management.

       41.     Beginning no later than April 2017, supervisors and managers ignored complaints

of racial harassment and discrimination, and protected known racists from meaningful discipline,

which allowed the racist culture at AMECO to persist well into 2018.

       42.     At the time Carson started working at AMECO in April 2017, he was warned by

fellow African American co-worker, Mr. Fisher, that personnel in the warehouse were “racist.”

Fisher told Carson, “Watch out for Don [Wooten]. You’ll see.”

       43.     Soon after Carson began his employment at AMECO, his supervisor Les Adams

expressly told him that he was hired to do “grunt work.”




                                                5
  6:19-cv-02917-DCC-KFM            Date Filed 10/15/19    Entry Number 1       Page 6 of 21




       44.    Within days after Carson began working at AMECO, Carson witnessed a Hispanic

co-worker employed in the maintenance department as a janitor ask Wooten if she could use a

badge to get into the building where she was supposed to work, to which Wooten responded, “Why

didn’t you just jump the fence?”

       45.    Soon after this incident, in late spring of 2017, Markus heard Wooten make a

comment to the effect of, “if my daughter brought a black guy home then I’d kill both of them.”

Co-workers Woodring, and Dickson, African-American, witnessed this comment.

       46.    On another occasion soon after Carson began working at AMECO, Wooten stated

that he “felt sorry for grandparents walking around with mixed babies.”

       47.    Wooten used the slur “n*gger” regularly around the warehouse, including in the

presence of Carson.

       48.    For example, Wooten stated in the presence of Carson, in sum and substance,

“Growin’ up, n*ggers worked in the mills but they didn’t stay in town.”

       49.    Wooten also made a comment to the effect of, “Colored women would come clean

our house.”

       50.    Wooten would often make racially charged comments that likened all African

Americans to gang members.

       51.    Fisher also heard Wooten make frequent statements to the effect that African

Americans were all gang members. For example, he would state, “I know you people got all kinds

of guns,” referring to African Americans, and “Black people be cappin’ you.”




                                               6
   6:19-cv-02917-DCC-KFM            Date Filed 10/15/19      Entry Number 1      Page 7 of 21




         52.   Fisher heard Wooten make comments like, “Why do black people wear their pants

sagging?” and “did you get robbed?” when the employee (who is African-American) spoke about

being in his neighborhood.

         53.   On one occasion, Wooten was watching the news while at work in the warehouse,

and after a story aired regarding a shooting at a local gas station, Wooten commented that the

perpetrator must have been “black.”

         54.   In discussions while on lunch break regarding basketball, Wooten stated that he

would not watch a basketball game if all starting players were African-American.

         55.   Wooten also regularly directed comments loaded with racist stereotypes at Carson.

For example, he asked Carson on more than one occasion, “What you bring for lunch, fried chicken

and watermelon?”

         56.   In the warehouse, employees had a CD player/boom box.

         57.   Wooten played a CD with a song by David Allan Coe, called “If That Ain’t

Country,” out loud on speakers in the warehouse in the presence of Carson. The song contained

numerous instances of the slur “n*gger,” and at each instance, Wooten would raise the volume and

laugh.

         58.   Wooten played the song multiple times, laughing and singing out loud with the

recording, in the presence of Carson, other employees, and Carson’s supervisor Les Adams.

         59.   Carson captured video footage of Wooten playing this song.                   See

https://www.youtube.com/watch?v=n6GR7mttxQM.

         60.   Wooten’s racist comments targeted Hispanic people as well. For example, when a

co-worker, Mr. Warren, was dating a woman of Hispanic origin, Wooten made a comment to the

effect of, “You got a Julio girlfriend.” Carson was present for this incident.


                                                  7
   6:19-cv-02917-DCC-KFM          Date Filed 10/15/19       Entry Number 1     Page 8 of 21




       61.     On another occasion, Carson overheard Wooten state in sum and substance, “Three

thousand Julios are trying to get into my country.” Co-workers Calvin Dickson, Tyler Woodring,

and David Peck witnessed this remark.

       62.     Wooten was not ignorant of the fact that his comments were racist. Other co-

workers complained to Wooten, in front of Carson, that Wooten should refrain from making such

racist statements.

       63.     In fact, Wooten admitted to Carson and others that he grew up attending KKK

meetings and rallies.

       64.      Demonstrating his commitment to the cause of white supremacy, Wooten likened

himself to a “head of the KKK” in the presence of Carson.

       65.     Fisher also heard Wooten remark that he was one of the leaders of the KKK.

       66.     Fisher was aware of Wooten making racist comments regularly, and in the presence

of Adams and Jones.

       67.     Adams too made comments that reflected prejudice, and provide context for his

refusal to react or end Wooten’s racist comments. For instance, Fisher heard him remark, “Why

would Zion Williamson’s mama let him go to Duke,” referring to an African American college

basketball player, adding words to the effect of “Black people only want to be famous. They don’t

want education.”

       68.     Fisher asked Jones, “Is Les prejudiced?”, explaining that Les Adams said “good

morning” or “hello” to Fisher as he did to the Caucasian workers.

       69.     In front of Adams and Jones, Wooten referred to Mexicans stating, “They need to

build the wall. They need to quit coming over here.”




                                               8
   6:19-cv-02917-DCC-KFM            Date Filed 10/15/19       Entry Number 1    Page 9 of 21




       70.     Nor did Fisher observe Adams or Jones (or any member of management) ever

reprimand Wooten for his racist statements.

       71.     At about the mid-point of Carson’s employment, Wooten made one of his typical

racist comments, which included slang about “the brothers robbing the store.”

       72.     Carson told Wooten his racist statements made him extremely angry, and that

Wooten was taking a risk that Carson could lose his temper.

       73.     Wooten replied, “that’s when the Judge come see you.”

       74.     After work that day he said to Carson, “come here.” He led Carson to his car parked

on AMECO’s lot.

       75.     Wooten showed Carson an extremely lethal gun, called the Judge and said, “I’ll get

you with this, and I call it ‘the Judge’; it’s always in my car.”

       76.     The Judge is manufactured by Taurus International. It is a revolver which can

chamber shotgun shells. In laypersons terms, it is a sawed-off shotgun that functions like a

revolver:




                                                   9
  6:19-cv-02917-DCC-KFM           Date Filed 10/15/19     Entry Number 1        Page 10 of 21




       77.     Workers are not permitted to maintain firearms in their personal vehicles parked at

AMECO.

       78.     On information and belief, Wooten brought the Judge to the workplace at AMECO,

leaving it in his car while he worked.

       79.     On information and belief, Les Adams, Carson’s supervisor, was aware that

Wooten brought the Judge to work.

       80.     Coworkers were aware of Wooten’s weapon.

       81.     Wooten referred to the Judge regularly.

       82.     Wooten’s apparent pride in the work of the Ku Klux Klan, his admission to

attendance at Klan “meetings,” his flagrant and frequent use of racial slurs and stereotypes, and

repeated playing of a virulently racist song at AMECO, which could be heard by Supervisor

Adams, combined with Wooten’s ability to kill Carson should he lose his temper, severely

traumatized him.

       83.     Since Wooten graphically demonstrated to Carson what would happen if he lost his

temper in response to Wooten’s racial abuse, Carson justifiably believed that if he made any

complaint about Wooten’s racist conduct, and Wooten learned of his complaint, his life would be

in danger.

       84.     Wooten’s open endorsement of racial violence, likening himself to the head of the

Klan, and threat to shoot Carson with what amounted to a sawed-off shotgun, had an impact on

Carson not unlike the experience of watching men in white robes burn a cross in front of his home.

       85.     The racism combined with the very immediate threat of being shot, had a severely

negative impact on Carson’s mood and anxiety levels.




                                               10
  6:19-cv-02917-DCC-KFM            Date Filed 10/15/19      Entry Number 1        Page 11 of 21




        86.     Carson began having nightmares about being shot by Wooten in his back as he ran

from him.

        87.     He woke up during or after these dreams extremely agitated.

        88.     His partner would have to wrap her arms around him to help him calm his breathing.

        89.     She began to recognize the symptoms of these nightmares while they were in bed.

        90.     He grunted and moved in his sleep.

        91.     When he awoke, he did not feel rested and he was in a bad mood.

        92.     Carson developed insomnia.

        93.     He began using over the counter sleep aids. As his symptoms worsened his

frequency of use increased, to the point he felt he needed to use them daily, to sleep.

        94.     His partner expressed her concern that he was overusing the OTC medication.

        95.     On occasion, he would shut himself in the bathroom, because he was ashamed to

cry in front of his partner.

        96.     He fought with his partner more than in the past, leading to separations.

        97.     When he woke, Carson would often begin doing pushups, to reassure himself that

he was strong, and capable of self-defense.

        98.     He increased the frequency of his visits to the gym and the intensity and duration

of his workouts.

        99.     Eventually he shared with his partner the full extent of the threat he faced at

AMECO.

        100.    On March 28, he and his partner visited the Emergency Room at AnMed Hospital

because he was experiencing significant neck pain.

        101.    Carson had not suffered any specific physical injury.




                                                 11
  6:19-cv-02917-DCC-KFM            Date Filed 10/15/19     Entry Number 1        Page 12 of 21




       102.    He was prescribed Flexeril 10 mg three times a day for muscle spasm, resulting

from muscle and tendon strain.

       Discriminatory Retaliation and Discharge

       103.    In or around early 2018, after a year on the job, Carson learned that Tyler Woodring,

a Caucasian temporary employee who had been working at AMECO for only three months, was

hired by AMECO as a permanent worker, despite Carson having greater qualifications.

       104.    AMECO tried to keep the information about Woodring’s hiring from Carson.

       105.    Carson found out accidentally when Warren asked Woodring in front of Carson

about the paperwork for the job.

       106.    Woodring began at AMECO having recently graduated high school.

       107.    Woodring did not have prior forklift experience – two years of which was required

for the job, whereas Carson had over 10 years of forklift experience.

       108.    In a meeting with supervisor Les Adams in early April 2018, Carson complained

about the apparent racial disparity surrounding his job prospects and at the same time cited

Wooten’s racist comments as contributing to a racially hostile environment at AMECO.

       109.    Adams reiterated to Carson that he was brought onto AMECO’s staff to do “grunt

work,” and suggested that Tyler Woodring was not.

       110.    During that meeting, Carson presented Adams with a letter that he wrote and

intended to be directed to Human Resources, in which he complained of racism at AMECO:




                                                12
  6:19-cv-02917-DCC-KFM            Date Filed 10/15/19   Entry Number 1     Page 13 of 21




       111.    On seeing Carson’s letter, Adams brought Carson into Manager Jerry Williams’

office, and presented the letter to Williams.

       112.    During the meeting, Williams asked Carson how he “found out” about Woodring

being hired on in a permanent position.

       113.    Carson asked if Williams could elevate the letter to Human Resources. However,

Williams responded that directing such a letter to Human Resources would “do more harm” than

good. Williams added that HR would not do anything about Carson’s complaint.




                                                13
  6:19-cv-02917-DCC-KFM            Date Filed 10/15/19       Entry Number 1        Page 14 of 21




       114.    During the meeting, Williams did not inquire into Carson’s complaints of

discrimination.

       115.    Williams did not offer to take a written statement from Carson and did not take

notes of the meeting.

       116.    Instead, Williams told Carson to “keep up the good work.”

       117.    Carson never received a call from Human Resources, or anyone else from

management, regarding his written complaint.

       118.    After handing his letter to both Adams and Williams, Carson was anxious and

overwhelmed with stress. He asked Williams if he could go home early. Williams replied that

Carson appeared tired and worn down, and therefore could go home.

       119.    Carson was not paid for that day.

       120.    On Carson’s return to work the next day, he learned from other co-workers,

including Wooten and Dickson, that Williams had brought up his letter and complaint to the entire

warehouse staff after Carson went home for the day, and joked that he would be “happy” to talk

to Carson’s lawyers.

       121.    Fisher, who had been let go in February, allegedly for lack of work, despite that on

information and belief AMECO hired another Caucasian worker as a diesel mechanic soon after,

returned to AMECO in April 2018 to address some paperwork. He heard Jones say something to

the effect that “Markus [Carson] is trying to sue for discrimination; go figure, that’s not happening.

Fluor is a big company – that’s what we pay our lawyers for.”

       122.    In addition, Williams told the other employees that, as a temporary worker, Carson

was a more expensive employee to AMECO management than other AMECO employees, and

therefore, AMECO management could let Carson go easily.




                                                 14
  6:19-cv-02917-DCC-KFM            Date Filed 10/15/19     Entry Number 1       Page 15 of 21




       123.    Carson understood Williams’ remark to be a threat against him for his complaint—

that were Carson to elevate his complaint to Human Resources, he would likely get fired.

       124.    Prior to his submitting his letter complaint to Williams, Carson was asked to sign a

document stating that he had not been subjected to discrimination at AMECO.

       125.    Carson did not want to sign such a document because he felt that he was the target

of discrimination and therefore did not sign such a document.

       126.    The work environment became even more difficult for Carson after he submitted

his letter complaint to Adams and Williams.

       127.    For example, Supervisor Adams subjected Carson to a new and unreasonable

standard approaching perfection with respect to Carson’s inventory tasks. Adams scrutinized

Carson’s work for any slight error.

       128.    In addition, Adams would pile on more menial tasks for Carson to complete.

       129.    Meanwhile, Wooten’s racist remarks and conduct continued unabated.

       130.    For instance, in the presence of Supervisor Adams and Manager Williams and other

co-workers, Wooten stated in sum and substance, “Shoot the jumping beans at the border!”

       131.    Adams laughed, but did not reprimand Wooten for his racist remark.

       132.    Williams also did not say anything to Wooten in response to the racially offensive

comment but later remarked, “Don will be Don.”

       133.    Management’s lack of any meaningful, let alone any, response to Wooten’s racism

other than to laugh it off, sent a clear message to Carson and other employees: AMECO did not

care about racial hostility in its warehouse.




                                                15
  6:19-cv-02917-DCC-KFM            Date Filed 10/15/19      Entry Number 1       Page 16 of 21




       134.    Although management repeatedly told Carson that he had the opportunity to be

hired as a permanent employee for the positions that he was qualified to fill, Carson never saw that

opportunity realized.

       135.    Instead, management made him train other, less experienced Caucasian temporary

employees for the positions for which Carson himself was qualified.

       136.    For example, on management’s request, shortly before a co-worker, Mr. Warren

separated from AMECO in or around May 2018 to pursue other career opportunities, Carson

assumed Warren’s duties and discussed the prospect of permanent employment in Warren’s

position with Supervisor Adams and Manager Williams.

       137.    However, even after Williams had told Carson that he was doing a good job at

performing Warren’s duties, Adams and Williams made Carson train a new Caucasian temporary

employee to take on Warren’s position.

       138.    In or around September 2018, Carson inquired about his prospects for permanent

employment, indicating to Adams and Williams that he had both the experience and the

qualifications for permanent, full-time work.

       139.    Despite Carson’s experience and his willingness to take on greater responsibility as

a permanent employee, in or around October 2018 AMECO management asked Carson to train a

Caucasian temporary employee, David Moon, in Warren’s former position.

       140.    Moon did not have the same work experience or certifications that Carson had.

       141.    On or about November 2, 2018, Adams informed Carson that he was being

terminated, due to lack of work.

       142.    AMECO management hired Moon, the Caucasian temporary employee whom

Carson had trained to take on Warren’s position permanently.




                                                16
  6:19-cv-02917-DCC-KFM            Date Filed 10/15/19      Entry Number 1        Page 17 of 21




       143.    Management did not compensate Carson for his training of Moon, or for his

performance of additional job responsibilities in assuming Warren’s position between May 2018

and November 2018.

       144.    Carson’s nightmares, sleep dysregulation, and other symptoms of severe emotional

distress continued throughout his employment.

       145.    To this day he has nightmares about his experiences at AMECO.

       146.    As a result of AMECO’s conduct, Plaintiff has suffered emotional distress and

economic injury.

                                            COUNT I:

                             HOSTILE WORK ENVIRONMENT
                             IN VIOLATION OF 42 U.S.C. § 1981

       147.    Plaintiff Carson incorporates by reference all prior paragraphs.

       148.    AMECO subjected Plaintiff to a racially hostile work environment in violation of

42 U.S.C. § 1981. AMECO’s conduct constituted illegal discrimination based on race and illegal

discrimination against Plaintiff in the terms and conditions of his employment.

       149.    AMECO allowed the hostile environment to exist despite notice.

       150.    As a direct, actual and proximate result of AMECO’s race discrimination and racial

harassment, Carson has suffered significant pecuniary and non-pecuniary damages including loss

of benefits, loss of promotion opportunities, loss of back pay, loss of future pay, mental anguish,

pain, suffering, humiliation and loss of quality and enjoyment of life.



                                           COUNT II:

                                     RETALIATION
                             IN VIOLATION OF 42 U.S.C. § 1981

       151.    Plaintiff Carson incorporates by reference all prior paragraphs.


                                                17
  6:19-cv-02917-DCC-KFM             Date Filed 10/15/19      Entry Number 1         Page 18 of 21




       152.      Carson engaged in protected activity, of which AMECO was aware.

       153.      AMECO took materially adverse actions against Carson because of his protected

activity, of which AMECO was aware, by inter alia, withholding permanent employment,

assigning more menial work, exercising excessive scrutiny of Carson’s day-to-day tasks, having

Carson take on additional and greater responsibilities without granting a commensurate pay

increase, refusing to hire him in a permanent position and discharging Carson in violation of 42

U.S.C. § 1981.

       154.      As a consequence of AMECO's actions, Carson suffered significant pecuniary and

non-pecuniary damages including loss of benefits, loss of promotion opportunities, loss of back

pay, loss of future pay, mental anguish, pain, suffering, humiliation, frustration, loss of

reputation and loss of quality and enjoyment of life.

       155.      AMECO's actions proximately caused Carson’s injuries.



                                            COUNT III:

                               DISCRIMINATORY DISCHARGE
                               IN VIOLATION OF 42 U.S.C. § 1981

       156.      Plaintiff Carson incorporates by reference all prior paragraphs.

       157.      Carson pleads this Count in addition to and in the alternative to Count II.

       158.      AMECO discriminatorily discharged Carson due to Carson’s race in violation of

42 U.S.C. § 1981.

       159.      As a direct, actual and proximate result of AMECO’s discriminatory discharge,

Carson suffered significant pecuniary and non-pecuniary damages including loss of benefits, loss

of promotion opportunities, loss of back pay, loss of future pay, mental anguish, pain, suffering,

humiliation, frustration, loss of reputation and loss of quality and enjoyment of life.



                                                  18
  6:19-cv-02917-DCC-KFM             Date Filed 10/15/19       Entry Number 1        Page 19 of 21




                                            COUNT IV:

                                    FAILURE TO HIRE
                              IN VIOLATION OF 42 U.S.C. § 1981

        160.   Plaintiff Carson incorporates by reference all prior paragraphs.

        161.   Carson pleads this Count in addition to and in the alternative to Count II.

        162.   AMECO discriminatorily failed to hire Carson by withholding from him

permanent employment because of his race and/or protected activity in violation of 42 U.S.C. §

1981.

        163.   As a direct, actual and proximate result of the AMECO’s failure to hire, Carson

suffered significant pecuniary and non-pecuniary damages including loss of benefits, loss of

promotion opportunities, loss of back pay, loss of future pay, mental anguish, pain, suffering,

humiliation, frustration, loss of reputation and loss of quality and enjoyment of life.



        WHEREFORE, Plaintiff respectfully requests that this Court:

        1)     Enter a declaratory judgment that the actions, conduct and practices of Defendant

complained of herein violate the laws of the United States;

        2)     Enter an injunction and order permanently restraining the Defendant from

engaging in such unlawful conduct;

        3)     Order the Defendant to make Plaintiff whole with appropriate lost earnings, future

lost earnings, compensation for loss of future pensions and benefits with pre-judgment and post-

judgment interest as applicable;

        4)     Order the Defendant to make Plaintiff whole by providing all compensation

contemplated under the Civil Rights Act of 1866, 42 U.S.C. § 1981, for non-pecuniary losses

including, without limitation, pain, suffering, inconvenience, frustration, loss of quality of life,



                                                  19
  6:19-cv-02917-DCC-KFM               Date Filed 10/15/19        Entry Number 1       Page 20 of 21




humiliation, loss of reputation and mental anguish in amounts to be proved at trial with pre-

judgment and post-judgment interest as applicable;

          5)     Order the Defendant to pay Plaintiff punitive damages in amounts to be proved at

trial with pre-judgment and post-judgment interest as applicable and in amounts sufficient to

adequately punish the Defendant for engaging in this conduct and to prevent this conduct in the

future;

          6)     Order the Defendant to pay Plaintiff’s reasonable attorney’s fees, expert fees and

all costs incurred in bringing and prosecuting this action with pre-judgment and post-judgment

interest as applicable; and

          7)     Enter an order providing all such other relief as this Court deems appropriate.

                                            JURY DEMAND

          Plaintiff herein requests a jury trial on all matters raised in this Complaint.


Dated: October 10, 2019
       Columbia, S.C.

                                                 Respectfully submitted,

                                                 Markus Carson


                                                 By: s/ Bakari T. Sellers
                                                     Bakari T. Sellers, Fed. Bar No. 11099
                                                     Strom Law Firm
                                                     2110 N. Beltline Boulevard
                                                     Columbia, South Carolina 29204
                                                     Phone: 803-252-4800
                                                     Fax: 803-252-4801
                                                     Bsellers@stromlaw.com

                                                      Local Counsel for Plaintiffs

                                                      Rebecca Houlding
                                                      FRIEDMAN & HOULDING, LLP.
                                                        1050 Seven Oaks Lane


                                                    20
6:19-cv-02917-DCC-KFM   Date Filed 10/15/19   Entry Number 1    Page 21 of 21




                                        Mamaroneck, NY 10543
                                        888-369-1119 x11
                                        Fax: 866-731-5553
                                        rebecca@friedmanhouldingllp.com
                                        shilpa@friedmanhouldingllp.com
                                        Pro Hac Vice Admission Application To Be
                                        File




                                   21
